Title: To James Madison from Josef Yznardy, 18 January 1808
From: Yznardy, Josef
To: Madison, James



Respected Sir.
Consulate of the United States of America Cadix 18th. January 1808.

Not doubting but Mr. George W. Erving at Madrid, Keeps you duly advised of every occurence there pr the Packets he forwards me for you Sir, and which I carefully deliver to Captains bound to them States, I will not trouble you with repetition.
I have been duly honored with the Book of Acts passed at the second session of the 9th. Congress, which you have been so Kind to forward me.
Please find the General List of Arrivals, detentions, Condemnations &ca., of American Vessels in this Bay and Algeziras during the last Six Months of the Year Eighteen hundred & Seven.
I have the honor to enclose you Copy of a Circular Letter received this day from Mr. Tobias Lear at Algiers, and the Spanish Gazette containing a decree which puts a full Stop to navigation in this part of the world.  With Sentiments of high Consideration, I am Respected Sir, Your most obedt. Servant

Josef Yznardy

